FILED
                           NOT FOR PUBLICATION                              JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STOP THE CASINO 101 COALITION;                   No. 09-16294
ROBERT AHERNE; AMY BOYD; LISA
CATELANI; MICHAEL ERICKSON;                      D.C. No. 3:08-cv-02846-SI
MICHAEL T. HEALY; LINDA LONG;
LISA MCELROY; PAM MILLER;
MARILEE MONTGOMERY; JAMIE                        MEMORANDUM *
WALLACE; CHIP WORTHINGTON;
LINDA WORTHINGTON,

             Plaintiffs - Appellants,

  v.

KENNETH SALAZAR, Secretary of the
U.S. Department of the Interior; CARL J.
ARTMAN, Assistant Secretary of the U.S.
Department of the Interior for Indian
Affairs; UNITED STATES
DEPARTMENT OF THE INTERIOR;
JERRY GIDNER, Director, Bureau of
Indian Affairs, U.S. Department of the
Interior; DALE MORRIS, Pacific
Regional Director, Bureau of Indian
Affairs, U.S. Department of the Interior;
UNITED STATES BUREAU OF INDIAN
AFFAIRS,

             Defendants - Appellees,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 and

FEDERATED INDIANS OF GRATON
RANCHERIA,

           Intervenor - Appellee.,




STOP THE CASINO 101 COALITION;              No. 09-16297
ROBERT AHERNE; AMY BOYD; LISA
CATELANI; MICHAEL ERICKSON;                 D.C. No. 3:08-cv-02846-SI
MICHAEL T. HEALY; LINDA LONG;
LISA MCELROY; PAM MILLER;
MARILEE MONTGOMERY; JAMIE
WALLACE; CHIP WORTHINGTON;
LINDA WORTHINGTON; FRANK
EGGER; FRED SOARES,

           Plaintiffs - Appellants,

 v.

KENNETH SALAZAR, Secretary of the
U.S. Department of the Interior; CARL J.
ARTMAN, Assistant Secretary of the U.S.
Department of the Interior for Indian
Affairs; UNITED STATES
DEPARTMENT OF THE INTERIOR;
JERRY GIDNER, Director, Bureau of
Indian Affairs, U.S. Department of the
Interior; DALE MORRIS, Pacific
Regional Director, Bureau of Indian
Affairs, U.S. Department of the Interior;
UNITED STATES BUREAU OF INDIAN
AFFAIRS,


                                      2
              Defendants - Appellees,

  and

FEDERATED INDIANS OF GRATON
RANCHERIA,

              Intervenor - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                        Argued and Submitted April 15, 2010
                             San Francisco, California

Before: KLEINFELD, TASHIMA and THOMAS, Circuit Judges.

        Stop the Casino 101 Coalition (“STOP”), an unincorporated association, and

individual members of the association, filed suit against the Secretary of the

Interior (“Secretary”) and other government officials challenging the Secretary’s

final determination to take certain land (“Property”) into trust on behalf of the

Federate Indians of Graton Rancheria (“Tribe”) pursuant to the Graton Rancheria

Restoration Act. The District Court dismissed the case for lack of standing. We

affirm. We review de novo a district court’s determination that a party lacks

standing, though we review the underlying factual determinations for clear error.

Preminger v. Peake, 552 F.3d 757, 762 n.3 (9th Cir. 2008). Because the parties are


                                           3
familiar with the factual and procedural history of the case, we need not recount it

here.

        “The party invoking federal jurisdiction bears the burden of establishing” the

three elements of constitutional standing. Lujan v. Defenders of Wildlife, 504 U.S.
555, 560–61. As the Supreme Court noted:

        First, the plaintiff must have suffered an injury in fact—an invasion of
        a legally protected interest which is (a) concrete and particularized, and
        (b) actual or imminent, not conjectural or hypothetical. Second, there
        must be a causal connection between the injury and the conduct
        complained of—the injury has to be fairly . . . trace[able] to the
        challenged action of the defendant, and not . . . th[e] result [of] the
        independent action of some third party not before the court. Third, it
        must be likely, as opposed to merely speculative, that the injury will be
        redressed by a favorable decision.

Id. (internal quotation marks, footnote, and citations omitted) (alterations and

omissions in original). “At the pleading stage,” as in this case, “general factual

allegations of injury resulting from the defendant’s conduct may suffice.” Id. at

561.

        STOP’s complaint alleges a variety of potential economic, environmental,

and quality of life injuries, all of which, it claims, will come to pass only if the

Tribe builds a casino on the Property. Injuries related to the possible building of a

casino are hypothetical and not fairly traceable to an agency action that




                                            4
affirmatively declined to determine whether or not a casino could be built on the

Property.

      STOP’s complaint also alleges that it will be injured by loss of protection of

state law—state law that would prevent the Tribe from building a casino that may

cause STOP economic, environmental, and quality of life injuries. Loss of

protection of state law is not a concrete injury in and of itself. Rather, an injury in

fact must result from the loss of protection of state law. Here, the resultant injuries

are all hypothetical, related to the possible building of a casino in the future.

      Even if we assume that a private citizen could have standing to bring an

action based on de facto cancellation of Williamson Act contracts, which may be

rendered unenforceable by the acquisition, STOP would still be required to allege

concrete injury resulting from the cancellation. See California Land Conservation

Act of 1965 (“Williamson Act”), Cal. Gov’t Code §§ 51200–51297.4. Not only

are the possible economic, environmental, and quality of life injuries alleged in the

complaint insufficiently traceable to the acquisition, their connection to the alleged

cancellation of the Williamson Act contracts is even more tangential, since the

portion of the land where the Tribe has proposed building a casino is not subject to

any Williamson Act contracts.




                                            5
      The remainder of STOP’s appellate arguments are unavailing. STOP did not

plead current depreciation of property value. STOP is not currently asserting a

procedural right in court that should have been afforded it by the Secretary during

the acquisition process, but rather is alleging (at most) that it will lose the

opportunity to assert rights in the future. This lost opportunity injury is not a

procedural injury in the technical sense and does not confer standing. We also

remind STOP that it is the settled law of this circuit that only states have standing

to bring Tenth Amendment claims. See Oregon v. Legal Servs. Corp., 552 F.3d
965, 972 (9th Cir. 2009).1




      AFFIRMED.




      1
      The unopposed motion of the Cities of Petaluma, Sebastopol, and
Cloverdale for leave to file an amicus brief is GRANTED.

                                            6